Title: From John Adams to William Stephens Smith, 4 March 1814
From: Adams, John
To: Smith, William Stephens



(Copy)Dear Sir,
Quincy March 4 1814

I know not what to say to your Letter of 23rd. There are Men whom disaster haunts through life. Sinclair was one & Wilkinson is another. With apparent capacities and without any manifest guilt, nothing ever succeeds in their hands.
To cover the blunders of the war, recourse must be had to the blunders and intrigues and corruptions in politics, from the commencement of the Revolution and long before: but especially to those within 14 years past. And who are to be involv’d in this Inquiry? Washington & Burr; among others of less magnitude. If there is evidence of treacherous communication with the enemy against our Country, shooting is too merciful. If cowardice only I leave you soldiers to say. If mere incapacity, I leave those who appointed them to decide.
That there will be a resurrection of some spirit, good or evil in this Nation, e’er long is too obvious to be winked out of sight.
Every Nation is as free and as happy as it deserves to be. When truth honor & virtue lose all credit; all must be trusted to what is called the Chapter of accidents.
Caroline is in Boston and we are convalescent.
(signed) John Adams.